Exhibit 10.4

 

T2 BIOSYSTEMS, INC.

2014 EMPLOYEE STOCK PURCHASE PLAN

(as amended and restated effective August 6, 2020)

ARTICLE 1.

PURPOSE

The purposes of this T2 Biosystems, Inc. 2014 Employee Stock Purchase Plan (as
it may be amended or restated from time to time, the “Plan”) are to assist
Eligible Employees of T2 Biosystems, Inc., a Delaware corporation (the
“Company”), and its Designated Subsidiaries in acquiring a stock ownership
interest in the Company pursuant to a plan which is intended to qualify as an
“employee stock purchase plan” within the meaning of Section 423(b) of the Code,
and to help Eligible Employees provide for their future security and to
encourage them to remain in the employment of the Company and its Designated
Subsidiaries.

ARTICLE 2.

DEFINITIONS AND CONSTRUCTION

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates. Masculine,
feminine and neuter pronouns are used interchangeably and each comprehends the
others.

2.1 “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article 11. The term “Administrator”
shall refer to the Committee unless the Board has assumed the authority for
administration of the Plan as provided in Article 11.

2.2 “Applicable Law” shall mean any applicable law, including without
limitation; (i) provisions of the Code, the Securities Act, the Exchange Act and
any rules or regulations thereunder; (ii) corporate, securities, tax or other
laws, statutes, rules, requirements or regulations, whether federal, state,
local or foreign; and (iii) rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded.

2.3 “Board” shall mean the Board of Directors of the Company.

2.4 “Change in Control” shall mean and include each of the following:

(a) A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission or a transaction or series of transactions
that meets the requirements of clause (i) and (ii) of paragraph (c) below)
whereby any “person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of
its Subsidiaries, an employee benefit plan maintained by the Company or any of
its Subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; or

 

(b) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 2.4(a)
or 2.4(c)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
the two-year period



 

 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.4

 

or whose election or nomination for election was previously so approved, cease
for any reason to constitute a majority thereof; or

(c) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(i) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(ii) after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor
Entity; provided, however, that no person or group shall be treated for purposes
of this Section 2.4(c)(ii)as beneficially owning 50% or more of the combined
voting power of the Successor Entity solely as a result of the voting power held
in the Company prior to the consummation of the transaction.

The Administrator shall have full and final authority, which shall be exercised
in its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.

2.5 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, together with the regulations and official guidance promulgated
thereunder.

2.6 “Common Stock” shall mean the common stock of the Company and such other
securities of the Company that may be substituted therefor pursuant to Article
8.

2.7 “Company” shall mean T2 Biosystems, Inc., a Delaware corporation.

2.8 “Compensation” of an Eligible Employee shall mean the gross base
compensation received by such Eligible Employee as compensation for services to
the Company or any Designated Subsidiary, excluding overtime payments, sales
commissions, incentive compensation, bonuses, expense reimbursements, fringe
benefits and other special payments.

2.9 “Designated Subsidiary” shall mean any Subsidiary designated by the
Administrator in accordance with Section 11.3(b).

2.10 “Effective Date” shall mean August 6, 2020.

2.11 “Eligible Employee” shall mean an Employee who does not, immediately after
any rights under this Plan are granted, own (directly or through attribution)
stock possessing 5% or more of the total combined voting power or value of all
classes of Common Stock and other stock of the Company, a Parent or a Subsidiary
(as determined under Section 423(b)(3) of the Code). For purposes of the
foregoing, the rules of Section 424(d) of the Code with regard to the
attribution of stock ownership shall apply in determining the stock ownership of
an individual, and stock that an Employee may purchase under outstanding options
shall be treated as stock owned by the Employee; provided, however, that the
Administrator may provide in an Offering Document that an Employee of the
Company or any Designated Subsidiary shall not be eligible to participate in an
Offering Period if: (i) such Employee is a highly compensated employee within
the meaning of Section 423(b)(4)(D) of the Code; (ii) such Employee has not met
a service requirement designated by the Administrator pursuant to
Section 423(b)(4)(A) of



 

 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.4

 

the Code (which service requirement may not exceed two years); (iii) such
Employee’s customary employment is for twenty hours per week or less; (iv) such
Employee’s customary employment is for less than five months in any calendar
year; and/or (v) such Employee is a citizen or resident of a foreign
jurisdiction and the grant of a right to purchase Common Stock under the Plan to
such Employee would be prohibited under the laws of such foreign jurisdiction or
the grant of a right to purchase Common Stock under the Plan to such Employee in
compliance with the laws of such foreign jurisdiction would cause the Plan to
violate the requirements of Section 423 of the Code, as determined by the
Administrator in its sole discretion; provided, further, that any exclusion in
clauses (i), (ii), (iii), (iv) or (v) shall be applied in an identical manner
under each Offering Period to all Employees, in accordance with Treasury
Regulation Section 1.423-2(e).

2.12 “Employee” shall mean any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company or any Designated
Subsidiary. “Employee” shall not include any director of the Company or a
Designated Subsidiary who does not render services to the Company or a
Designated Subsidiary as an employee within the meaning of Section 3401(c) of
the Code. For purposes of the Plan, the employment relationship shall be treated
as continuing intact while the individual is on sick leave or other leave of
absence approved by the Company or Designated Subsidiary and meeting the
requirements of Treasury Regulation Section 1.421-1(h)(2). Where the period of
leave exceeds three (3) months and the individual’s right to reemployment is not
guaranteed either by statute or by contract, the employment relationship shall
be deemed to have terminated on the first day immediately following such three
(3)-month period.

2.13 “Enrollment Date” shall mean the first Trading Day of each Offering Period.

2.14 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

2.15 “Fair Market Value” means, as of any given date, the fair market value of a
Share on the date determined as follows:

(a) If the Common Stock is listed on any (i) established securities exchange
(such as the New York Stock Exchange, the NASDAQ Capital Market, the NASDAQ
Global Market or the NASDAQ Global Select Market), (ii) national market system
or (iii) automated quotation system, its Fair Market Value shall be the closing
sales price for a Share as quoted on such exchange or system for such date or,
if there is no closing sales price for a Share on the date in question, the
closing sales price for a Share on the last preceding date for which such
quotation exists, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

(b) If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a Share on such date, the high bid and low
asked prices for a Share on the last preceding date for which such information
exists, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable; or

(c) If the Common Stock is neither listed on an established securities exchange,
national market system or automated quotation system nor regularly quoted by a
recognized securities dealer, its Fair Market Value shall be established by the
Administrator in good faith.

 

2.16 “Offering Document” shall have the meaning given to such term in
Section 4.1.

2.17 “Offering Period” shall have the meaning given to such term in Section 4.1.

2.18 “Parent” shall mean any corporation, other than the Company, in an unbroken
chain of corporations ending with the Company if, at the time of the
determination, each of the corporations other than the Company owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.



 

 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.4

 

2.19 “Participant” shall mean any Eligible Employee who has executed a
subscription agreement and been granted rights to purchase Common Stock pursuant
to the Plan.

2.20 “Plan” shall mean this T2 Biosystems, Inc. 2014 Employee Stock Purchase
Plan, as it may be amended or restated from time to time.

2.21 “Purchase Date” shall mean the last Trading Day of each Offering Period.

2.22 “Purchase Price” shall mean the purchase price designated by the
Administrator in the applicable Offering Document (which purchase price shall
not be less than 85% of the Fair Market Value of a Share on the Enrollment Date
or on the Purchase Date, whichever is lower); provided, however, that, in the
event no purchase price is designated by the Administrator in the applicable
Offering Document, the purchase price for the Offering Periods covered by such
Offering Document shall be 85% of the Fair Market Value of a Share on the
Enrollment Date or on the Purchase Date, whichever is lower; provided, further,
that the Purchase Price may be adjusted by the Administrator pursuant to Article
8 and shall not be less than the par value of a Share.

2.23 “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time.

2.24 “Share” shall mean a share of Common Stock.

2.25 “Subsidiary” shall mean any corporation, other than the Company, in an
unbroken chain of corporations beginning with the Company if, at the time of the
determination, each of the corporations other than the last corporation in an
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such
chain; provided, however, that a limited liability company or partnership may be
treated as a Subsidiary to the extent either (a) such entity is treated as a
disregarded entity under Treasury Regulation Section 301.7701-3(a) by reason of
the Company or any other Subsidiary that is a corporation being the sole owner
of such entity, or (b) such entity elects to be classified as a corporation
under Treasury Regulation Section 301.7701-3(a) and such entity would otherwise
qualify as a Subsidiary.

2.26 “Trading Day” shall mean a day on which national stock exchanges in the
United States are open for trading.

ARTICLE 3.

SHARES SUBJECT TO THE PLAN

3.1 Number of Shares. Subject to Article 8, the aggregate number of Shares that
may be issued pursuant to rights granted under the Plan shall be 4,523,944
Shares. If any right granted under the Plan shall for any reason terminate
without having been exercised, the Common Stock not purchased under such right
shall again become available for issuance under the Plan.

 

3.2. Stock Distributed. Any Common Stock distributed pursuant to the Plan may
consist, in whole or in part, of authorized and unissued Common Stock, treasury
stock or Common Stock purchased on the open market.

ARTICLE 4.

OFFERING PERIODS; OFFERING DOCUMENTS; PURCHASE DATES

4.1 Offering Periods. The Administrator may from time to time grant or provide
for the grant of rights to purchase Common Stock of the Company under the Plan
to Eligible Employees during one or more periods (each, an “Offering Period”)
selected by the Administrator. The terms and conditions applicable to each
Offering Period shall be set forth in an “Offering Document” adopted by the
Administrator, which Offering Document shall be in such form and shall contain
such terms and conditions as the Administrator shall deem appropriate and shall
be



 

 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.4

 

incorporated by reference into and made part of the Plan and shall be attached
hereto as part of the Plan. The provisions of separate Offering Periods under
the Plan need not be identical.

4.2 Offering Documents. Each Offering Document with respect to an Offering
Period shall specify (through incorporation of the provisions of this Plan by
reference or otherwise):

(a) the length of the Offering Period, which period shall not exceed
twenty-seven months;

(b) the maximum number of shares that may be purchased by any Eligible Employee
during such Offering Period, which, in the absence of a contrary designation by
the Administrator, shall be 20,000 shares;

(c) such other provisions as the Administrator determines are appropriate,
subject to the Plan.

ARTICLE 5.

ELIGIBILITY AND PARTICIPATION

5.1 Eligibility. Any Eligible Employee who shall be employed by the Company or a
Designated Subsidiary on a given Enrollment Date for an Offering Period shall be
eligible to participate in the Plan during such Offering Period, subject to the
requirements of this Article 5 and the limitations imposed by Section 423(b) of
the Code and the Treasury Regulations thereunder.

5.2 Enrollment in Plan.

(a) Except as otherwise set forth in an Offering Document or determined by the
Administrator, an Eligible Employee may become a Participant in the Plan for an
Offering Period by delivering a subscription agreement to the Company by such
time prior to the Enrollment Date for such Offering Period (or such other date
specified in the Offering Document) designated by the Administrator and in such
form as the Administrator provides.

(b) Each subscription agreement shall designate a whole percentage of such
Eligible Employee’s Compensation to be withheld by the Company or the Designated
Subsidiary employing such Eligible Employee on each payday during the Offering
Period as payroll deductions under the Plan. An Eligible Employee may designate
any whole percentage of Compensation that is not less than 1% and not more than
the maximum percentage specified by the Administrator in the applicable Offering
Document (which percentage shall be 20% in the absence of any such designation)
as payroll deductions. The payroll deductions made for each Participant shall be
credited to an account for such Participant under the Plan and shall be
deposited with the general funds of the Company.

 

(c) A Participant may increase or decrease the percentage of Compensation
designated in his or her subscription agreement, subject to the limits of this
Section 5.2, or may suspend his or her payroll deductions, at any timeduring an
Offering Period; provided, however, that the Administrator may limit the number
of changes a Participant may make to his or her payroll deduction elections
during each Offering Period in the applicable Offering Document (and in the
absence of any specific designation by the Administrator, a Participant shall be
allowed one change to his or her payroll deduction elections during each
Offering Period). Any such change or suspension of payroll deductions shall be
effective with the first full payroll period following five business days after
the Company’s receipt of the new subscription agreement (or such shorter or
longer period as may be specified by the Administrator in the applicable
Offering Document). In the event a Participant suspends his or her payroll
deductions, such Participant’s cumulative payroll deductions prior to the
suspension shall remain in his or her account and shall be applied to the
purchase of Shares on the next occurring Purchase Date and shall not be paid to
such Participant unless he or she withdraws from participation in the Plan
pursuant to Article 7.

(d) Except as otherwise set forth in an Offering Document or determined by the
Administrator, a Participant may participate in the Plan only by means of
payroll deduction and may not make contributions by lump sum payment for any
Offering Period.



 

 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.4

 

5.3 Payroll Deductions. Except as otherwise provided in the applicable Offering
Document, payroll deductions for a Participant shall commence on the first
payroll following the Enrollment Date and shall end on the last payroll in the
Offering Period to which the Participant’s authorization is applicable, unless
sooner terminated by the Participant as provided in Article 7.

5.4 Effect of Enrollment. A Participant’s completion of a subscription agreement
will enroll such Participant in the Plan for each subsequent Offering Period on
the terms contained therein until the Participant either submits a new
subscription agreement, withdraws from participation under the Plan as provided
in Article 7 or otherwise becomes ineligible to participate in the Plan.

5.5 Limitation on Purchase of Common Stock. An Eligible Employee may be granted
rights under the Plan only if such rights, together with any other rights
granted to such Eligible Employee under “employee stock purchase plans” of the
Company, any Parent or any Subsidiary, as specified by Section 423(b)(8) of the
Code, do not permit such employee’s rights to purchase stock of the Company or
any Parent or Subsidiary to accrue at a rate that exceeds $25,000 of the fair
market value of such stock (determined as of the first day of the Offering
Period during which such rights are granted) for each calendar year in which
such rights are outstanding at any time. This limitation shall be applied in
accordance with Section 423(b)(8) of the Code.

5.6 Decrease or Suspension of Payroll Deductions. Notwithstanding the foregoing,
to the extent necessary to comply with Section 423(b)(8) of the Code and
Section 5.5 or the other limitations set forth in this Plan, a Participant’s
payroll deductions may be suspended by the Administrator at any time during an
Offering Period. The balance of the amount credited to the account of each
Participant that has not been applied to the purchase of Shares by reason of
Section 423(b)(8) of the Code, Section 5.5 or the other limitations set forth in
this Plan shall be paid to such Participant in one lump sum in cash as soon as
reasonably practicable after the Purchase Date.

5.7 Foreign Employees. In order to facilitate participation in the Plan, the
Administrator may provide for such special terms applicable to Participants who
are citizens or residents of a foreign jurisdiction, or who are employed by a
Designated Subsidiary outside of the United States, as the Administrator may
consider necessary or appropriate to accommodate differences in local law, tax
policy or custom. Such special terms may not be more favorable than the terms of
rights granted under the Plan to Eligible Employees who are residents of the
United States. Moreover, the Administrator may approve such supplements to, or
amendments, restatements or alternative versions of, this Plan as it may
consider necessary or appropriate for such purposes without thereby affecting
the terms of this Plan as in effect for any other purpose. No such special
terms, supplements, amendments or restatements shall include any provisions that
are inconsistent with the terms of this Plan as then in effect unless this Plan
could have been amended to eliminate such inconsistency without further approval
by the stockholders of the Company.

 

5.8 Leave of Absence. During leaves of absence approved by the Company meeting
the requirements of Treasury Regulation Section 1.421-1(h)(2) under the Code, a
Participant may continue participation in the Plan by making cash payments to
the Company on his or her normal payday equal to his or her authorized payroll
deduction.

ARTICLE 6.

GRANT AND EXERCISE OF RIGHTS

6.1 Grant of Rights. On the Enrollment Date of each Offering Period, each
Eligible Employee participating in such Offering Period shall be granted a right
to purchase the maximum number of Shares specified under Section 4.2, subject to
the limits in Section 5.5, and shall have the right to buy, on each Purchase
Date during such Offering Period (at the applicable Purchase Price), such number
of whole shares of the Company’s Common Stock as is determined by dividing
(a) such Participant’s payroll deductions accumulated prior to such Purchase
Date and retained in the Participant’s account as of the Purchase Date, by
(b) the applicable Purchase Price (rounded down to the nearest Share). The right
shall expire on the last day of the Offering Period.

6.2 Exercise of Rights. On each Purchase Date, each Participant’s accumulated
payroll deductions and any other additional payments specifically provided for
in the applicable Offering Document will be applied to the purchase of whole
Shares of the Company, up to the maximum number of shares permitted pursuant to
the terms of



 

 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.4

 

the Plan and the applicable Offering Document, at the Purchase Price. No
fractional shares shall be issued upon the exercise of rights granted under the
Plan, unless the Offering Document specifically provides otherwise. Any cash in
lieu of fractional Shares remaining after the purchase of whole Shares upon
exercise of a purchase right will be credited to a Participant’s account and
carried forward and applied toward the purchase of whole Shares for the next
following Offering Period. Shares issued pursuant to the Plan may be evidenced
in such manner as the Administrator may determine and may be issued in
certificated form or issued pursuant to book-entry procedures.

6.3 Pro Rata Allocation of Shares. If the Administrator determines that, on a
given Purchase Date, the number of Shares with respect to which rights are to be
exercised may exceed (a) the number of Shares that were available for issuance
under the Plan on the Enrollment Date of the applicable Offering Period, or
(b) the number of Shares available for issuance under the Plan on such Purchase
Date, the Administrator may in its sole discretion provide that the Company
shall make a pro rata allocation of the Shares available for purchase on such
Enrollment Date or Purchase Date, as applicable, in as uniform a manner as shall
be practicable and as it shall determine in its sole discretion to be equitable
among all Participants for whom rights to purchase Common Stock are to be
exercised pursuant to this Article 6 on such Purchase Date, and shall either
(i) continue all Offering Periods then in effect, or (ii) terminate any or all
Offering Periods then in effect pursuant to Article 9. The Company may make pro
rata allocation of the Shares available on the Enrollment Date of any applicable
Offering Period pursuant to the preceding sentence, notwithstanding any
authorization of additional shares for issuance under the Plan by the Company’s
stockholders subsequent to such Enrollment Date. The balance of the amount
credited to the account of each Participant that has not been applied to the
purchase of Shares shall be paid to such Participant in one lump sum in cash as
soon as reasonably practicable after the Purchase Date.

6.4 Withholding. At the time a Participant’s rights under the Plan are
exercised, in whole or in part, or at the time some or all of the Common Stock
issued under the Plan is disposed of, the Participant must make adequate
provision for the Company’s federal, state, or other tax withholding
obligations, if any, that arise upon the exercise of the right or the
disposition of the Common Stock. At any time, the Company may, but shall not be
obligated to, withhold from the Participant’s compensation the amount necessary
for the Company to meet applicable withholding obligations, including any
withholding required to make available to the Company any tax deductions or
benefits attributable to sale or early disposition of Common Stock by the
Participant.

 

6.5 Conditions to Issuance of Common Stock. The Company shall not be required to
issue or deliver any certificate or certificates for, or make any book entries
evidencing, Shares purchased upon the exercise of rights under the Plan prior to
fulfillment of all of the following conditions:

(a) The admission of such shares to listing on all stock exchanges, if any, on
which the Common Stock is then listed; and

(b) The completion of any registration or other qualification of such shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
that the Administrator shall, in its absolute discretion, deem necessary or
advisable; and

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency that the Administrator shall, in its absolute discretion,
determine to be necessary or advisable; and

(d) The payment to the Company of all amounts that it is required to withhold
under federal, state or local law upon exercise of the rights, if any; and

(e) The lapse of such reasonable period of time following the exercise of the
rights as the Administrator may from time to time establish for reasons of
administrative convenience.

ARTICLE 7.

WITHDRAWAL; TERMINATION OF EMPLOYMENT OR ELIGIBILITY



 

 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.4

 

7.1 Withdrawal. A Participant may withdraw all but not less than all of the
payroll deductions credited to his or her account and not yet used to exercise
his or her rights under the Plan at any time by giving written notice to the
Company in a form acceptable to the Administrator no later than one week prior
to the end of the Offering Period. All of the Participant’s payroll deductions
credited to his or her account during an Offering Period shall be paid to such
Participant as soon as reasonably practicable after receipt of notice of
withdrawal and such Participant’s rights for the Offering Period shall be
automatically terminated, and no further payroll deductions for the purchase of
shares shall be made for such Offering Period. If a Participant withdraws from
an Offering Period, payroll deductions shall not resume at the beginning of the
next Offering Period unless the Participant delivers to the Company a new
subscription agreement.

7.2 Future Participation. A Participant’s withdrawal from an Offering Period
shall not have any effect upon his or her eligibility to participate in any
similar plan that may hereafter be adopted by the Company or a Designated
Subsidiary or in subsequent Offering Periods that commence after the termination
of the Offering Period from which the Participant withdraws.

7.3 Cessation of Eligibility. Upon a Participant’s ceasing to be an Eligible
Employee for any reason, he or she shall be deemed to have elected to withdraw
from the Plan pursuant to this Article 7 and the payroll deductions credited to
such Participant’s account during the Offering Period shall be paid to such
Participant or, in the case of his or her death, to the person or persons
entitled thereto under Section 12.4, as soon as reasonably practicable, and such
Participant’s rights for the Offering Period shall be automatically terminated.

ARTICLE 8.

ADJUSTMENTS UPON CHANGES IN STOCK

8.1 Changes in Capitalization. Subject to Section 8.3, in the event that the
Administrator determines that any dividend or other distribution (whether in the
form of cash, Common Stock, other securities, or other property), Change in
Control, reorganization, merger, amalgamation, consolidation, combination,
repurchase, recapitalization, liquidation, dissolution, or sale, transfer,
exchange or other disposition of all or substantially all of the assets of the 

Company, or sale or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction or event, as
determined by the Administrator, affects the Common Stock such that an
adjustment is determined by the Administrator to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
by the Company to be made available under the Plan or with respect to any
outstanding purchase rights under the Plan, the Administrator shall make
equitable adjustments, if any, to reflect such change with respect to (a) the
aggregate number and type of Shares (or other securities or property) that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Section 3.1 and the limitations established in each Offering
Document pursuant to Section 4.2 on the maximum number of Shares that may be
purchased); (b) the class(es) and number of shares and price per Share subject
to outstanding rights; and (c) the Purchase Price with respect to any
outstanding rights.

8.2 Other Adjustments. Subject to Section 8.3, in the event of any transaction
or event described in Section 8.1 or any unusual or nonrecurring transactions or
events affecting the Company, any affiliate of the Company, or the financial
statements of the Company or any affiliate (including without limitation any
Change in Control), or of changes in Applicable Law or accounting principles,
the Administrator, in its discretion, and on such terms and conditions as it
deems appropriate, is hereby authorized to take any one or more of the following
actions whenever the Administrator determines that such action is appropriate in
order to prevent the dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan or with respect to any
right under the Plan, to facilitate such transactions or events or to give
effect to such changes in laws, regulations or principles:

(a) To provide for either (i) termination of any outstanding right in exchange
for an amount of cash, if any, equal to the amount that would have been obtained
upon the exercise of such right had such right been currently exercisable or
(ii) the replacement of such outstanding right with other rights or property
selected by the Administrator in its sole discretion;



 

 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.4

 

(b) To provide that the outstanding rights under the Plan shall be assumed by
the successor or survivor corporation, or a parent or subsidiary thereof, or
shall be substituted for by similar rights covering the stock of the successor
or survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices; and

(c) To make adjustments in the number and type of Shares (or other securities or
property) subject to outstanding rights under the Plan and/or in the terms and
conditions of outstanding rights and rights that may be granted in the future;

(d) To provide that Participants’ accumulated payroll deductions may be used to
purchase Common Stock prior to the next occurring Purchase Date on such date as
the Administrator determines in its sole discretion and the Participants’ rights
under the ongoing Offering Period(s) shall be terminated; and

(e) To provide that all outstanding rights shall terminate without being
exercised.

8.3 No Adjustment Under Certain Circumstances. No adjustment or action described
in this Article 8 or in any other provision of the Plan shall be authorized to
the extent that such adjustment or action would cause the Plan to fail to
satisfy the requirements of Section 423 of the Code.

8.4 No Other Rights. Except as expressly provided in the Plan, no Participant
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger,
or consolidation of the Company or any other corporation. Except as expressly
provided in the Plan or pursuant to action of the Administrator under the Plan,
no issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number of Shares subject to
an Award or the grant or exercise price of any Award.

 

ARTICLE 9.

AMENDMENT, MODIFICATION AND TERMINATION

9.1 Amendment, Modification and Termination. The Administrator may amend,
suspend or terminate the Plan at any time and from time to
time; provided, however, that approval of the Company’s stockholders shall be
required to amend the Plan to: (a) increase the aggregate number, or change the
type, of shares that may be sold pursuant to rights under the Plan under
Section 3.1 (other than an adjustment as provided by Article 8); (b) change the
corporations or classes of corporations whose employees may be granted rights
under the Plan; or (c) change the Plan in any manner that would cause the Plan
to no longer be an “employee stock purchase plan” within the meaning of
Section 423(b) of the Code.

9.2 Certain Changes to Plan. Without stockholder consent and without regard to
whether any Participant rights may be considered to have been adversely
affected, to the extent permitted by Section 423 of the Code, the administrator
shall be entitled to change the Offering Periods, limit the frequency and/or
number of changes in the amount withheld during an Offering Period, establish
the exchange ratio applicable to amounts withheld in a currency other than U.S.
dollars, permit payroll withholding in excess of the amount designated by a
Participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
Participant properly correspond with amounts withheld from the Participant’s
Compensation, and establish such other limitations or procedures as the
Administrator determines in its sole discretion to be advisable that are
consistent with the Plan.

9.3 Actions In the Event of Unfavorable Financial Accounting Consequences. In
the event the Administrator determines that the ongoing operation of the Plan
may result in unfavorable financial accounting consequences, the Administrator
may, in its discretion and, to the extent necessary or desirable, modify or
amend the Plan to reduce or eliminate such accounting consequence including, but
not limited to:



 

 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.4

 

(a) altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;

(b) shortening any Offering Period so that the Offering Period ends on a new
Purchase Date, including an Offering Period underway at the time of the
Administrator action; and

(c) allocating Shares.

Such modifications or amendments shall not require stockholder approval or the
consent of any Participant.

9.4 Payments Upon Termination of Plan. Upon termination of the Plan, the balance
in each Participant’s Plan account shall be refunded as soon as practicable
after such termination, without any interest thereon.

ARTICLE 10.

TERM OF PLAN

The Plan shall be effective on the Effective Date. The effectiveness of the Plan
shall be subject to approval of the Plan by the stockholders of the Company
within twelve months following the date the Plan is first approved by the Board.
No right may be granted under the Plan prior to such stockholder approval. No
rights may be granted under the Plan during any period of suspension of the Plan
or after termination of the Plan.

 

 

ARTICLE 11.

ADMINISTRATION

11.1 Administrator. Unless otherwise determined by the Board, the Administrator
of the Plan shall be the Compensation Committee of the Board (or another
committee or a subcommittee of the Board to which the Board delegates
administration of the Plan) (such committee, the “Committee”). The Board may at
any time vest in the Board any authority or duties for administration of the
Plan.

11.2 Action by the Administrator. Unless otherwise established by the Board or
in any charter of the Administrator, a majority of the Administrator shall
constitute a quorum. The acts of a majority of the members present at any
meeting at which a quorum is present and, subject to Applicable Law and the
Bylaws of the Company, acts approved in writing by a majority of the
Administrator in lieu of a meeting, shall be deemed the acts of the
Administrator. Each member of the Administrator is entitled to, in good faith,
rely or act upon any report or other information furnished to that member by any
officer or other employee of the Company or any Designated Subsidiary, the
Company’s independent certified public accountants, or any executive
compensation consultant or other professional retained by the Company to assist
in the administration of the Plan.

11.3 Authority of Administrator. The Administrator shall have the power, subject
to, and within the limitations of, the express provisions of the Plan:

(a) To determine when and how rights to purchase Common Stock shall be granted
and the provisions of each offering of such rights (which need not be
identical).

(b) To designate from time to time which Subsidiaries of the Company shall be
Designated Subsidiaries, which designation may be made without the approval of
the stockholders of the Company.



 

 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.4

 

(c) To construe and interpret the Plan and rights granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Administrator, in the exercise of this power, may correct any defect, omission
or inconsistency in the Plan, in a manner and to the extent it shall deem
necessary or expedient to make the Plan fully effective.

(d) To amend the Plan as provided in Article 9.

(e) Generally, to exercise such powers and to perform such acts as the
Administrator deems necessary or expedient to promote the best interests of the
Company and its Subsidiaries and to carry out the intent that the Plan be
treated as an “employee stock purchase plan” within the meaning of Section 423
of the Code.

11.4 Decisions Binding. The Administrator’s interpretation of the Plan, any
rights granted pursuant to the Plan, any subscription agreement and all
decisions and determinations by the Administrator with respect to the Plan are
final, binding, and conclusive on all parties.

ARTICLE 12.

MISCELLANEOUS

12.1 Restriction upon Assignment. A right granted under the Plan shall not be
transferable other than by will or the applicable laws of descent and
distribution, and is exercisable during the Participant’s lifetime only by the
Participant. Except as provided in Section 12.4 hereof, a right under the Plan
may not be exercised to any extent except by the Participant. The Company shall
not recognize and shall be under no duty to recognize any assignment or
alienation of the Participant’s interest in the Plan, the Participant’s rights
under the Plan or any rights thereunder.

 

12.2 Rights as a Stockholder. With respect to Shares subject to a right granted
under the Plan, a Participant shall not be deemed to be a stockholder of the
Company, and the Participant shall not have any of the rights or privileges of a
stockholder, until such shares have been issued to the Participant or his or her
nominee following exercise of the Participant’s rights under the Plan. No
adjustments shall be made for dividends (ordinary or extraordinary, whether in
cash securities, or other property) or distribution or other rights for which
the record date occurs prior to the date of such issuance, except as otherwise
expressly provided herein or as determined by the Administrator.

12.3 Interest. No interest shall accrue on the payroll deductions or
contributions of a Participant under the Plan.

12.4 Designation of Beneficiary.

(a) A Participant may, in the manner determined by the Administrator, file a
written designation of a beneficiary who is to receive any shares and cash, if
any, from the Participant’s account under the Plan in the event of such
Participant’s death subsequent to a Purchase Date on which the Participant’s
rights are exercised but prior to delivery to such Participant of such shares
and cash. In addition, a Participant may file a written designation of a
beneficiary who is to receive any cash from the Participant’s account under the
Plan in the event of such Participant’s death prior to exercise of the
Participant’s rights under the Plan. If the Participant is married and resides
in a community property state, a designation of a person other than the
Participant’s spouse as his or her beneficiary shall not be effective without
the prior written consent of the Participant’s spouse.

(b) Such designation of beneficiary may be changed by the Participant at any
time by written notice to the Company. In the event of the death of a
Participant and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such Participant’s death, the Company shall
deliver such shares and/or cash to the executor or administrator of the estate
of the Participant, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in its discretion, may deliver
such shares and/or cash to the spouse or to anyone or more dependents or
relatives of the Participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate.



 

 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.4

 

12.5 Notices. All notices or other communications by a Participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

12.6 Equal Rights and Privileges. Subject to Section 5.7, all Eligible Employees
of the Company or any Designated Subsidiary will have equal rights and
privileges under this Plan so that this Plan qualifies as an “employee stock
purchase plan” within the meaning of Section 423 of the Code. Subject to
Section 5.7, any provision of this Plan that is inconsistent with Section 423 of
the Code will, without further act or amendment by the Company, the Board or the
Administrator, be reformed to comply with the equal rights and privileges
requirement of Section 423 of the Code.

12.7 Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions.

12.8 Reports. Statements of account shall be given to participating Employees at
least annually, which statements shall set forth the amounts of payroll
deductions, the Purchase Price, the number of shares purchased and the remaining
cash balance, if any.

12.9 No Employment Rights. Nothing in the Plan shall be construed to give any
person (including any Eligible Employee or Participant) the right to remain in
the employ of the Company or any Parent or Subsidiary or to affect the right of
the Company or any Parent or Subsidiary to terminate the employment of any
person (including any Eligible Employee or Participant) at any time, with or
without cause.

 

12.10 Notice of Disposition of Shares. Each Participant shall give prompt notice
to the Company of any disposition or other transfer of any shares of stock
purchased upon exercise of a right under the Plan if such disposition or
transfer is made: (a) within two years from the Enrollment Date of the Offering
Period in which the shares were purchased or (b) within one year after the
Purchase Date on which such shares were purchased. Such notice shall specify the
date of such disposition or other transfer and the amount realized, in cash,
other property, assumption of indebtedness or other consideration, by the
Participant in such disposition or other transfer.

12.11 Governing Law. The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Delaware without regard to conflicts of laws thereof or of any other
jurisdiction.

12.12 Electronic Forms. To the extent permitted by applicable state law and in
the discretion of the Administrator, an Eligible Employee may submit any form or
notice as set forth herein by means of an electronic form approved by the
Administrator. Before the commencement of an Offering Period, the Administrator
shall prescribe the time limits within which any such electronic form shall be
submitted to the Administrator with respect to such Offering Period in order to
be a valid election.

* * * * *

 



 

 

 

 

 

